LatimeR, Judge
(dissenting);
I dissent.
A voluntary enlistment contract changes the status of a person from a civilian to a member of the Armed Forces. A discharge is the reverse for it terminates the contract and returns the serviceman to a civilian status. By law, there are certain formalities which must be complied with before a change in status is effectuated. In connection with separation of an airman from the Air Force prior to the termination of the period of enlistment, my associates quote subsection (a) of 10 USC § 8811, but they neither set out nor give weight to the other provisions. To better explain my views, I quote the entire section. It is as follows:
“(a) A discharge certificate shall be given to each lawfully inducted or enlisted member of the Air Force upon his discharge.
“(b) No enlisted member of the Air Force may be discharged before his term of service expires, except—
(1) as prescribed by the Secretary of the Air Force;
*649(2) by sentence of a general or special court-martial; or
(3) as otherwise provided by law.” [70A Stat 544.]
This accused was to be separated before his term of enlistment expired. Accordingly, the provision of subsection (b) (1) applies and when that form of termination is involved, the Secretary of the Air Force is authorized to prescribe the conditions for separation. With that Congressional grant of pow-ei*, the regulations promulgated by him have the force and effect of law, and they are binding on the parties to the contract. Therefore, the status of the accused would be governed by the Air Force Regulations in effect at the time termination processes were being completed.
Acting pursuant to the authority vested in him by Congress, as herein-above quoted, the Secretary set 12:00 o’clock midnight as the effective time when orders of separation would take effect. Experience has shown that that provision is reasonable, necessary, and not in conflict with any law. Accordingly, legal precedents which are based on the Army procedure of considering the effective time of separation upon the delivery of the discharge when Army Regulations were silent as to a specific hour are inapposite, and I find no legal authorities which hold that regulations authorized by Congress to augment a statute can be ignored.
An argument is made by my brothers that if the Air Force can extend the time of discharge until midnight of the effective date, it could increase accused’s term of service for a few days, weeks, or years. That reasoning misses the point entirely. The Air Force was not extending this accused’s term of enlistment for, when the terms of the contract of enlistment are taken in consideration, the action being taken was to shorten his period of service. Under his voluntary agreement, the Air Force could have required him to serve until at least September 3, 1962, and so it is erroneous to suggest that grave constitutional questions might be raised unless the effective time is fixed at the moment a certificate is handed the accused. The effective date could have been later, and so providing for efficacy at a late hour on a fixed date is of no legal significance.
I think it might be helpful to the solution of this problem to give some consideration to the purposes of the statute. Paragraph (a) of 10 USC § 8811, supra, confers on the accused the right to be furnished with a discharge evidencing the nature of his service and it also saddles the Government with the duty of furnishing the document. The discharge reflects the type of service performance, and Congress has seen fit to compel the Air Force to furnish its servicemen with evidence of the nature of their service. This is a beneficial provision to protect those who serve truly and well. Many benefits and rights are conditioned upon the kind of discharge a serviceman obtains, and to protect the privileges flowing from certain types of discharge, the individual is furnished with written proof of his satisfactory service. But Congress has not said by way of legislation that delivery of a document showing that information fixes the time the relationship terminates. Moreover, it would be unwise for Congress to enact any such provision. Conditions may make it preferable to give the discharge to the serviceman prior to the effective time the relationship changes and, on the contrary, they may make it necessary to deliver the certificate at a subsequent time. Some flexibility must be left to-those required to administer the law, and the Secretary of the Air Force was-designated by Congress to provide for the details. Accordingly, it seems tome that the Court gives too much weight to the mere delivery of a document and' not enough to the law. To illustrate that point, I mention two different situations which should be sufficient- for that pui-pose. A serviceman’s status may be changed by separation at the expiration of the term of his enlistment, and failure of- the Government to -furnish him a certificate would not extend the term. Again, orders from proper authority are essential to change the status prior to the termination of the period of enlistment and, if they are *650not issued, a delivery of a discharge would be ineffective.
While in situations such as the one at hand there are a number of steps required by regulations which must be taken by both parties before the relationship ends, the one of critical importance is the document which fixes the time and place of the separation. It seems to me to be unsound and diffused reasoning to say that an order of separation can specify the day but not the time. This is the legal effect of the majority opinion. While it is true this discharge was delivered some few hours ahead of the time provided by regulations for the effective time of separation, that was done solely for the convenience of the parties; otherwise they, would have had to be working out administrative details at midnight. Although delivery of the document was a convenient arrangement for all concerned, it did not work a change in the law.
That leaves for discussion the revocation of the orders of separation, but that offers no obstacle to jurisdiction. Under the regulation, accused was an airman until midnight and the orders of separation could be rescinded provided the rescission was accomplished prior to that time.
For the foregoing reasons, I would affirm the decision of the board of review.